 PARAMOUNT PACKAGING CORPORATION497ParamountPackaging CorporationandInternationalPrintingPressmen & Assistants' Union of NorthAmerica.Cases 26-CA-4293 and 26-RC-4216January 30, 1973DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn September 29, 1972, Administrative Law JudgeJohn F. Funke issued the attached Decision in thisconsolidated proceeding. Thereafter, General Coun-sel filed exceptions and a supporting brief directed tothe part of the Decision relating to the unfair laborpractice proceeding, and the Respondent filed a briefin opposition to said exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel -The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andherebyordersthatthecomplaint inCase26-CA-4216 be, and it hereby is, dismissed in itsentirety.IT IS FURTHER ORDERED that the objections in Case26-RC-4216 be, and they hereby are, overruled andthe results of the election certified.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International PrintingPressmen & Assistants' Union of North America,and that said labor organization is not the exclusiverepresentative of all the employees, in the unit hereininvolved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.about the trend of Board decisions in the area of employee interrogation,as set forth in fn. 5 of his decision.We also do not subscribe to nor adopt the Administrative Law Judge'sgratuitous comments with respect to the ability of industrial employees towithstand interrogation found by the Board in other cases to be coercive.DECISIONSTATEMENT OF THE CASEJOHN F. FUNK:E, Administrative Law Judge: Thisconsolidated proceeding was brought before the NationalLabor Relations Board upon:1.A charge and an amended charge filed by Interna-tional Printing Pressmen and Assistants' Union of NorthAmerica, herein the Pressmen or the Union, againstParamount Packaging Corporation, herein Paramount,filedMarch 22 and May 12, respectively, alleging Para-mount violated Section 8(a)(1) of the Act. (Case26-CA-4293.)2.Objections to an election held June 14, 1972, filed bythe Pressmen on June 21, 1972. (Case 26-RC-4216.)3.Complaint issued by the General Counsel on May19, 1972, alleging Paramount violated Section 8(a)(1) of theAct.4.Supplemental Decision and Order of the RegionalDirector for Region 26 consolidating the cases for hearingbefore a Trial Examiner, issued July 25, 1972.5.Hearingheld before me on August 25, 1972, atNashville,Tennessee.6.Oral argument submitted by the General Counsel onAugust 25 and a brief submitted by counsel for. Paramounton September 18, 1972.Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGS1.THE BUSINESS OF PARAMOUNTParamount is a corporation having a plant and place ofbusiness at Murfreesboro,Tennessee,where it is engagedinthebusinessofmanufacturing flexiblewrappingmaterials. During a representativeyearParamount receivesatMurfreesboro goods and materials valued in excess of$50,000 from places outside the State of Tennessee andships goods and materials valued in excess of $50,000directly toplaces outside the State of Tennessee.Paramount is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Pressmen is a labor organization within the meaningof the Act.HI.THE UNFAIR LABOR PRACTICES INCASE 26-CA-42931In affirming the findings and conclusions of the Administrative LawJudge,we do so on the basis of his credibility rulings, the absence ofunion animus, and the resulting factual findings made by him. Ouraffirmance of his Decision does not extend, however, to adopting oragreeing with his characterizations of Board decisions or speculationsA.The EvidenceThe complaintallegesParamount violated Section8(a)(1) of the Act by unlawfulinterrogation,threats, and201NLRB No. 83 498DECISIONSOF NATIONALLABOR RELATIONS BOARDpromises of benefits, all related to the union activity of itsemployees and in particular to the Pressmen's organiza-tional campaign.Barron L. Watkins, International representative of thePressmen, testified that he started organizing the employ-eesofParamount in December 1971, and that thecampaign terminated with the election held June 14, 1972.1Thomas E. Bullock, employed by Paramount as apressman's helper, testified that on a day in March, DonMcClaran, supervisor of the press department, asked himwhat the situation was with the Union. McClaran did notask him how he personally felt about the Union andBullock's response to the question was that the menwanted more money.McClaran denied that the Union was ever mentioned inany discussion he had with employees concerning benefitsor other matters related to personnel problems.Tom Henry Ellis, employed as a press operator, testifiedthatMcClaran asked him on March 30 what he thoughtabout the Union and whether it would help. Ellis repliedthat he thought the Union would provide more benefitssuch as retirement and more pay. McClaran said thosethings would come in time. On April 3 Richard Schwartz,the plant supervisor, asked him if he was still strong for theUnion and added that he personally was not antiunion.Schwartz told him, however, that he had been in a unionfor 9 years and that he felt a union might hurt therelationship of the people. At the time of this conversationEllis' name had appeared on various pamphlets circulatedby the Pressmen and it was common knowledge that hewas one of the organizers.McClaran specifically denied having any such conversa-tion with any employee on March 30.Schwartz testified that he had several conversations withEllis in which Ellis asked him what he thought about theUnion. Schwartz' reply was that he was not antiunion butthat he thought the Company could prosper and goforwardmore quickly without the Union. Schwartzadmitted that he had asked Ellis why he supported theUnion in an effort to find out if he (Schwartz) was doingsomething wrong.James Robertson, a pressman, testified that at a timewhich he fixed as after his name appeared on one of thehandbillsdistributedby the Pressmen (G.C. Exh. 2)Schwartz asked him why he had signed the handbill.Robertson told him it seemed like a good idea to join theUnion and Schwartz responded that if that was the way he(Robertson) felt about it that was "the way it ought to be."That was the end of the conversation.Schwartz admitted this interrogation.Barney Sissom was employed as a plate mounter and wasalso chairman of the Pressmen's organizing committee. OnFebruary 29 Sissom received two warning slips signed byNoel Pennington, plant superintendent, and Don McClar-an (G.C. Exhs. 3-a and 3-b). He received them inPennington's office where he was told by Billy Beshears,supervisor of the mounting department, that the quality ofhis work was lowering. Warning slip 3-a read:'Unless otherwise noted all dates refer to 1972.The quality of Mr. Sisson's work is substandard andmust be improved. See order #222-0597Slip 3-b read:The amount of cylinders Mr. Sissomismounting issub-standard and must be improved.Sissom had worked for Paramount for about 4 years and4months and received only one prior warning slip,received about 2 1 /2 years ago.On March 1 Sissom received another warning slip signedby Pennington and McClaran (G.C. Exh. 4) which read:Re-enteringwork area after punching out stoppinganother employee from his work, loitering in plant on2-29-72.On March 24 Sissom received a fourth warning slip(G.C. Exh. 5) which read:Failure to make a pull-up or to getsupervisor'sO.K. onBlue screen,order#222-0810 resultingin lost set-upon press. Appr. 4 hrs.lost time.With respect to the first two warningsSissomtestifiedthat at the time of theirissuance in Pennington'sofficeMcClaran told him he (McClaran) had heard somethingwas going on or getting started back in themountingdepartment (Sissom's department). Sissom did not askMcClaran what he meant and nothing else was said. Afterhe received the warnings Sissom went to Beshears' deskand checked the amount of cylinders he had worked andfound the count was in error. He then went to McClaranwho checked the count and said the computer had made amistake but that the warning still went.2Sissom explained that the secondwarning(or third if 3-aand 3-b are computed as separatewarnings) by stating thaton the previous day he had received a small bottle of gluefrom his supervisor for repairing his furniture at home. Atquitting time he forgot to pick up the glue but remembereditbefore he left the plant but after he had clocked out. Hethen went back and got his glue. He saw McClaran on hisway out who told him he was not going to warn himanymore about his behavior, that he hadseenhim leave theplant and reenter and hindermen in hiswork area.McClaran told him he wanted no explanations and wasgoing to write him up.McClaran testified that it was a plant rule (posted on thebulletin board) that employees could not return to theplant after clocking out.McClaran further testified thatSissom not only returned to the plant but spent about 15minutes talking to Ed Magdum, an employee on the nightshift.Sissom's testimony was that he pickedup his glue,that an employee named Ed Smith asked him how he wasdoing and that he said "fine" and left the plant.Sissom's last warning was received on March 24 andrelates to a technical procedure required in the mountingprocess.McClaran's testimony as to this incident reads:A.This warning was issued to Mr.Sissoms on3/24.We had a job on the press thatwas not runningcorrectly.We made a decision to pull the cylinder outand have Mr. Sissoms remount it. This was duringlunch time. The regular supervisor had gone to lunchand I was covering the floor. After about an hour, Inoticed the cylinder back in the press and it wasrespect tothe entire department (it had omitted several days of production)2McClaran testified that the computer had also been in error withbut that Sissom was still below average PARAMOUNT PACKAGING CORPORATION499starting to run. It was started to run but it was no betterthan before. In fact, you could tell that nothing hadactually been done to it. I went back and asked Mr.Sissoms if he had made a pull up or a proof on thecylinder, so we could see exactly what we had. He toldme that he had failed to make one. I asked him if hehad a foreman or supervisor check the work beforesending it to the press, because we were going to lose acomplete press set up. The whole job would have tocome out and be remounted. He told me no. Based onthis, I issued the third warning to Mr. Sissoms.Q.What is a blue pull up?A.A pull up is a standard procedure that everyonemakes on all screens. It is a proof of how the plates willhit and register of the plates.Q.Did you outline the standard procedure withreference to the pull ups that you use?A. It is standard procedure that everyone makes apull up or screen prior to going to the press.Sissom testified that he was given this warning inPennington's office by Pennington and McClaran. Histestimony reads:Iwas called into the office after I had re-workedthe cylinder and Don McClaran told me that he wasgoing to write me up for not making a pull up on thecylinder that I did during the day. And he wrote me upand told me that was my final warning.Q.What is a pull up?A. It is the amount of the impression that you puton the plate that you are mounting. You start from azero impression and work your way up to a one-halfthousandths of an inch on screen jobs. That's what Iwas doing.Q.What had happened in this particular pull up inquestion.A.That day about 12:00 o'clock, Tom Ellis wasrunning his job and Tom brought it back to BillyBeshears, my foreman told me to re-work it, to re-do it.So, that was around 12:00 o'clock. This job that I wasdoing on my machine, I left it and took this job thatthey had pulled out of the press on the overtimemachine. I made my pour and to remount it on it andwe got some new plates and I mounted my plates back,the one that I had took off and made my pull up on the... this acetate that we have on the cylinders and I leftit there. And I went and told Tom it was ready andlooked for some supervisors to okay it but I couldn'tfind any of them around. So Tom took it on back andwhen it got back out again they said it still wasn't goodenough and then they called me into the office andwrote me up for it.On March 5, according to Sissom, Beshears spoke toSissom at his machine and asked him if he was "really forthe union" and told him that if it did come in "we wouldn'tmake it back there because of all the mistakes that we did.On another occasion J. C. Mayfield, foreman of theshipping department, spoke to him in the restroom andasked him what he thought about the Union and what theemployees wanted. When he told Mayfield they wanted3Pennington's intrusion appears to have been inadvertent.4There is confusion here since the General Counsel appears to havemore benefits Mayfield asked him to pull out and comeback to the Company, adding that if he did he would havehis head well above water. Three or 4 days later Mayfieldagain asked him if he felt the same way and when he saidyes he took Sissom back to the receiving office wherePennington came in and told Sissom there had been a lotofmistakesmade .3When Sissom asked if his warningswere not a mistake Pennington said the Company mademistakes and "were wanting to correct them later on."That same afternoon Sissom had another conversationwith Mayfield at his machine and Mayfield told him thatMcClaran had said he (Sissom) was thinking aboutchanging his mind about the Union. Sissom said he wouldthink about the things Pennington had told him. Mayfieldthen told him he had been one of the best likedmen in theplant but that since the "union thing came up" he had a lotof enemies.4 He was later told by Mayfield that if he cameover to the Company's side his warning slips would be tornup and in 6 months he would be head of his department.Beshears admitted having a discussion with Sissomconcerning the Union but testified that he was speaking toSissom about his experience with a union in Texas and toldSissom that under the apprenticeship program someemployees were not given a chance to go on the apprenticecommittee because of mistakes they had made. Hediscontinued the conversation when he felt Sissom did notunderstand him.J.C.Mayfield, foreman of the shipping and receivingdepartment, testified that he and Sissom were personalfriends and that about April 4 or 5 Sissom asked him if hethought the warnings were fair and he offered to speak tothe plant manager about them. Mayfield denied that heasked Sissom to withdraw from the Union or that hediscussed theUnion with Sissom. He did speak toMcClaran about the warning slips but McClaran told himthat nothing could be done. As to the conversation inwhich Pennington took part, Mayfield testified that he leftthe office when Pennington came in. I credit Mayfield'stestimony.Pennington testified that he entered the office whenMayfield and Sissom were discussing the warnings givenSissom. He told Sissom that the warnings were given toemployees as the facts required and that there was nothinghe could do about them. He did not suggest to Sissom thathe withdraw from the Union or tell him that his warningslipswould be destroyed if he withdrew. (Sissom did nottestify that Pennington told him the warnings would bedestroyed, Sissom's testimony on this point was directed toMayfield.)The remaining testimony relevant to Sissom concernscompany knowledge. On March 6 Sissom and 10 or 12other employees went to the office of Joe Dorofee, plantmanager, and Sissom told him that they were theorganizing committee and were trying to organize the planton their own time. Dorofee's reply was that that was theway it should be. Dorofee did not appearas a witness, socompany knowledge of Sissom's activity was established asof March 6 at the latest.thought this conversation was between Sissom and McClaran. The witness'testimony indicates it was with Mayfield. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDB.ConclusionsIdo not find the interrogation of Bullock by McClaran,of Ellis by McClaran and Schwartz, or of Robertson bySchwartz coercive within the meaning of Section 8(a)(I).At this time there was no evidence that Paramount hadeither embarked on an antiunion campaign or that it washostile to union organization.Itwas not seeking to learnthe identity of union adherents for purposes of reprisal orat least the record does not so disclose.Bullock and Ellisfrankly replied that they thought the Union would providebenefits and Robertson replied that he thought it was agood idea. These answers do not suggest coercion orintimidation.None of these witnesses testified that, upontheir admission of union activity,there was any hint ofreprisal;Schwartz,in fact,told Robertson that if that wasthe way he felt about it that was the way it should be.These employees were not schoolboys, they were grownmen skilled in a craft and, from this record, they dealt withthe supervisors on equal footing in these discussions.InBlue Flash Express, Inc.,109 NLRB 591, the Board,overruled its holding that interrogation of employees as tounion activity wasa per seviolation of the Act.5 It statedthe new principle to be:Inour view,the test is whether,under all thecircumstances,the interrogation reasonably tends torestrain or interfere with the employees in the exerciseof the rights guaranteed by Section 7.Itwould require a grave distortion of the facts andcircumstances to hold these conversations coercive.All that is left is the testimony of Sissom. The first issueto be disposed of is the allegation that the warnings issuedto Sissom were because of his membership in and activityon behalf of the Union. I do not think the General Counselhas sustained his burden of proof with respect to theseallegations for the following reasons.The three warnings issued on February 29 and March 1were issued before Sissom's activity on behalf of the Unionhad been made known to Paramount.(Sissom's owntestimony establishes that it was not until March 6 that heand the other employees want to Dorofee and told himtheywere organizing for the Union.) None of theemployees who testified that they were interrogated as totheir union activity testified that the interrogation occurredbefore that date. I can find nothing in the record, apartfromWatkins'testimony that he started an organizingdrive in December 1971, from which I can infer thatParamount had knowledge of union activity, or at least ofthe identity of the employeeorganizers,untilMarch 6. Theonly intimation of suspicion on the part of Paramount thatunion activity was taking place prior to this date is Sissom'stestimony that on the date of the issuance of the firstwarnings McClaran told him that he had been hearing thatSThe Board's reversalof theperserule was not wholly voluntary for itwas prompted by a general rejection of the ruleby thecourts.SeeN LR Bv.ProteinBlenders,Inc.,215 F.2d 749 (C.A 8), and casescited.Cf.,however,TarrantManufacturing Company,1% NLRBNo 119, where theBoard found two casual interrogations of individual employees, one ofwhichwas characterizedby the employeeas "shop conversations."unlawful InBourneCo v N LR B,332 F.2d 47,the SecondCircuit laiddown certain definitive rules for the evaluation of the coercive effectinterrogation which received the approval of the Fifth Circuit inN L.R.B. vCameo,Inc,340 F 2d 803 (C A.5), as guidelines but not as a definitive list.something had been going on in the mounting room. It canbe inferred that this remark was related to rumors of unionactivity but it cannot be further inferred that McClaran atthis time had any reason to suspect Sissom of playing aleading part in such activity. As to the substantial merit ofthe warnings it is impossible to reach a firm conclusion. Itcannot be said, however, that they were demonstrably falseor that the evidence to support the warnings was soinsubstantial as to support the inference that it wascontrived to conceal another motive.It is almost impossi-ble for the factfinder to evaluate the merits of individualwarnings issued employees unless the evidence is so clear,one way or the other,as to be conclusive.He is confrontedwith the testimony of the employee that the warnings werewithout merit and the testimony of the supervisor that theywere deserved.He must,unless he has a special expertise inthe particular industry involved or is willing to distort thefact,give his best educated guess.It is my finding that inthe instant case the General Counsel has not established bya fair preponderance of the evidence that these warningswere issued to coerce or restrain Sissom in the exercise ofhis statutory rights.6We turn to Sissom's testimony of unlawful interrogationconcerning his union activity and threats and promises ofbenefits related to his union activity.As to his conversationwith Beshears I credit Beshears ontwo points,one that he was trying to relate to Sissom hisexperience with the Union in Texas and secondly that hedroppedthe conversation when it became apparent to himthat Sissom did not understand him. This conversationquite obviously did not coerce Sissom for it was on the nextday that he went to Dorofee with the other employees andmade his union activity known. More important, and to beconsistent with the well-established test,Ido not think itwould reasonably tend to coerce any employee who didnot suffer from a psychiatric sensitivity to intimidation.Nothing has done more to denigrate the prestige and statusof the American working man than those decisions whichhold that any casual interrogation or discussion in whichthe disadvantages of unionization are mentioned coercesand restrains him in the exercise of his rights. Thosedecisionspresume that the calibre of an industrialemployee is only slightly above that of the congential idiotor the abject coward. I do not subscribe to that opinion nordo I believe that it is the assumption on which findings ofrestraint and coercion should be made.As toSissom's testimony with respect to his conversa-tionswithMayfield and Pennington,Ifind,havingcreditedMayfield's testimony,for the same reasons thatthese conversations did not involve coercion or restraint.?It is true that if Mayfield made the suggestion that Sissom'swarning slips would be torn up and that he might becomedepartment head if he came over to the Company's side itThe interrogation in the instant case fell far short of the meeting the criteriaofBourne,but it is apparent that the Board is not followingBourneWhether or not it is returning to theper serule in fact if not in theory is, atthis moment,left unanswered9 In reaching this conclusion I have accepted the testimony of McClaranthat approximately 60 warnings were issued to employees between Januaryand the end of MarchrWith respect to the credibility of Sissom I do not find that he wasuntruthful. I would only find,based on my observation,that he displayed astrong sympathy for the Union which colored his testimony. PARAMOUNT PACKAGING CORPORATION501would constitute a flagrant violation of Section 8(a)(1) andsince it was directed to the leader of the employees'committee it would warrant a remedial order.But, apartfrom my finding of credibility,such a statement wasentirely out of keeping with Paramount's conduct duringthe campaign. (See Resp. Exh.1,infra)the Companyengaged in no conduct which could be described asunconscionable or violently antiunion and Mayfield, whowas a minor supervisor,had no reason to go further thanthe Company. He had no supervision over Sissom and theirconversations with respect to the warnings stemmed fromtheir personal friendship.He was in no position to promisea rescission of the warnings or a promotion and his attemptto intervene on Sissom's behalf was rejected.Mayfield's alleged statement to Sissom that he had madea lot of enemies in the plant since the"union thing cameup" suggested,ifmade,no threat of reprisal but constitut-ed a statement of the inevitable result of union leadership.In any situation where there is a sharp conflict between theunion and nonunion adherents the leaders of the respectivegroups will incur enemies among the rival group. Astatement of the facts of life does not constitute coercion.Upon the foregoing findings and upon the entire record Imake the following:CONCLUSION OF LAWParamount did not violate Section 8(a)(1) of the Act.THE OBJECTIONSTO ELECTION INCASE 26-RC-4216The petition for an election was filed with Region 26 onMarch 30, 1972. Pursuant to a Decision and Direction ofElection issued by the Regional Director an election washeld June 14, 1972. The tally of ballots showed 51 ballotscast for the Petitioner and 84 cast against participating in alabor organization.On June 21, 1972, the Petitioner filed timely objectionsto the conduct of the election. The objection are as follows:1.April 10, 1972, J. C. Mayfield, Shipping andReceivingForeman and Noel Pennington, PlantSuperintendent,interrogated the employee,BarneySissom,concerning his Union membership,activitiesand desires.2.April 10, 1972, Don McClaran, Assistant PlantSuperintendent,threatened the employee concerninghis Union membership,activities and desires by tellingthe employees that he should come over to Company'sside,that he used to be one of the best like men in theplant but now had losts of enemies because of theUnion.3.April 1, 1972, J. C. Mayfieldmade promises ofbenefits to the employee if he would cease his activitiesin behalf of the Union.4.The Company, by its supervisor and agent DonMcClaran on or about March 29 and 30, 1972, at itsMurfreesboro plant,interrogated its employees con-cerning their Union membership,activities and desires.5.The Company, by its supervisor and agent, RichardSwartz, in late February 1972 or early March 1972 theexact date being unknown,and on or aboutApril 3,1972,at itsMurfreesboro plant,interrogated itsemployees concerning their Union membership,activi-ties and desires6.June 10, 1972,Supervisor William Humelhanz andForeman Jerry Davenport,checked the cars in theparking lot of the Holiday Inn during the time anorganization meeting was being held.Objections 1, 2, 3, 4, and 5 have already been consideredin reviewing the allegations of violation of Section 8(a)(1).For the reasons given above I recommend that theseobjections be overruled.The sixth objection alleges in effect that Paramount,through the actions of two supervisors,engaged insurveillance of a union meeting held at the Holiday Inn inMurfreesboroon July 10.In support of this objection Petitioner offered as its onlywitness Barney Sissom,who testified that he was present atthe union meeting held at the Innat 3:30 p.m. on June 10.Sometime,either before or during the meeting,anotheremployee, Charlie Bell, asked him to go out to the parkinglotwhere he pointed out two supervisors driving aroundthe Inn and pointing out the cars of the employeesattending the meeting.The supervisors in question wereBillHunnelhanz,supervisor of the converting department,and Jerry Davenport,a foreman under Hunnelhanz. Thiswas the only testimony offered to support the Objection 6.Hunnelhanz, called by Paramount,testified that he andDavenport closed down their department about 4 p.m. onJune 10 and decided to go out for a couple of beers, a notentirely unexpected decision on a day in June in Murfrees-boro.Theywent to the Holiday Inn and when theyreached it Hunnelhanz recalled that a union meeting wasscheduled for that afternoon (it had been published in theUnion's pamphlets) so they did not stop but drove aroundthe Inn(a driveway encircled the Inn),and later bought asixpack and went to Hunnelhanz'house to drink it.Davenport corroborated Hunnelhanz'testimony in allmaterial respects.On the basis of the foregoing testimony I find that theselection of the Holiday Inn as a beer-drinking spot wasentirely inadvertent and I accept the testimony ofHunnelhanz that as soon as he realized that a unionmeeting was in session they circled and left. Counsel forthe Petitioner established that they could have left by usingthe front driveway for their turn-around rather thancircling the Inn but I attach no significance to this exerciseof option.Nor can I see what purpose would have beenserved by identifying the cars of the union membersattending since the election was to be held 4 days later.One last piece of evidence might be submitted to supportthe conclusions reached herein although further supportdoes not seem required.In an undated pamphlet (butobviouslydistributednot long before the election)8appears the following paragraph:The "Company" has made little comment about ouractivities,but the foremen have made a few littlecomments.Severalof these foremen are formermembers and officers of this same Union, but their8Resp.Exh. I. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomments are understandable in the light of theirpresentsalaries.As a matter of fact, we would like tocongratulate the "Company" on their (sic) restraint inthe face of this threat to their well-being.It is recommended that Objection 6 be overruled.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I recommendissuanceof the following:9ORDERItishereby ordered that the complaint in Case26-CA-4293be dismissed in its entirety and it is herebyfurtherOrdered that the Objections in Case26-RC-4216 beoverruled and the case remanded to the Board forcertification on the results of the election.9 In the event no exceptions are filed asprovided bySec 102.46 of theinSec 102 48 of the Rules and Regulations,be adopted by the Board andRules and Regulations of the NationalLaborRelationsBoard,thebecome its findings,conclusions,and Order,and all objections thertofindings, conclusions,and recommended Order herein shall, as providedshallbe deemed waived for all purposes.